IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH PILCHESKY,                         : No. 843 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
DAVID BULZONI, BUSINESS                   :
ADMINISTRATOR FOR CITY OF                 :
SCRANTON, CITY OF SCRANTON,               :
MAYOR WILLIAM COURTRIGHT, AND             :
SCRANTON CITY COUNCIL,                    :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.